DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the amendments/remarks filed on 23 February 2021.
Claims 1, 2, 4-8, 10-14, and 16-18 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claim 1 recites, determining, for each one of the respective geographic positions, popularity indexes of the shared vehicles in an area corresponding to the geographic position comprising determining a first popularity index by calculating a difference between a quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are leased out in the area corresponding to the geographic position, determining a second popularity index by calculating a difference between the quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and determining a third popularity index by calculating a difference between the quantity of the shared vehicles that are leased out and the quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and taking an absolute value of the difference; determining, for each one of the respective geographic positions and based on the popularity indexes, a popularity score of the shared vehicles within the area corresponding to the geographic position; mapping the popularity scores to corresponding color values; generating a presentation of the areas with visual attributes representing the popularity scores of the shared vehicles within the areas, wherein generating the visual presentation comprises selecting a subset of the respective geographic positions associated with the highest popularity scores generating the presentation of the subset of the respective geographic positions, and rendering the presentation in accordance with the color values to generate the visual attributes for the subset of the respective geographic positions, wherein the visual attributes comprise color attributes where a red color indicates a high popularity score and where a green color indicates a low popularity score.
 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic a computer. That is, other than reciting “by one or more computers” nothing in the claim element precludes the steps from practically being performed in the mind or by pen and paper. For example, the claim encompasses a user simply determining, for each one of the respective geographic positions, popularity indexes of the shared vehicles in an area corresponding to the geographic position and determining, for each one of the respective geographic positions and based on the popularity indexes, a popularity score of the shared vehicles within the area corresponding to the geographic position in his/her mind. 
The claim further encompasses a user with pen and paper mapping the popularity scores to corresponding color values; and drawing a chart or graph of the areas of the highest popularity scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the claims fall within the “Mathematical concepts” grouping by reciting steps directed to performing mathematical calculations (i.e. calculating popularity indexes). Accordingly, the claims recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine the claims recite additional elements that integrate the judicial exception into a practical application. 

Under Step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using a generic computer. For the collecting and presenting steps that was considered extra-solution activity in Step 2A, this has been re-evaluated in Symantec, TLI, and OIP Techs court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt, presentation of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept.
Considered as an ordered combination, the computer components of instant claimed method add nothing that is not already present when the steps are considered separately. The sequence of data analysis-reception-display-reception-modification-display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). Thus, the claims are patent ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
The analysis above applies to all statutory categories of invention.  Although literally invoking a non-transitory computer readable medium and a system, independent claims 7 and 13 remain only broadly and generally defined, with the claimed 
Dependent claims 2, 4-6, 7-12, and 14-18 do not add “significantly more” to the abstract idea. The dependent claims further recite calculating the popularity score and mapping. The limitations as recited, under its broadest reasonable interpretation, covers performance of the limitations in the mind and mathematical formulas and calculations. Accordingly, the dependent claims recite an abstract idea. Additionally, the dependent claims further define how information may be collected and output. The collecting and output steps are recited at a high level of generality and amount to mere data gathering and output, which is a form of insignificant extra-solution activity. The Symantec, TLI, and OIP Techs court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). The elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
Applicant's arguments regarding the 35 USC 101 rejections have been fully considered but they are not persuasive.
Applicant argues that the steps, "determining, by the one or more computers and for each one of the respective geographic positions, popularity indexes of the shared vehicles in an area corresponding to the geographic position" and "determining, by the one or more computers and for each one of the respective geographic positions and based on the popularity indexes, a popularity score of the shared vehicles within the area corresponding to the geographic position” cannot practically be performed in the human mind. However, the Applicant has failed to provide an explanation as why these steps cannot be performed in the human mind.
Examiner disagrees with the Applicant’s remarks comparing the instant claims to the ones in the PTAB decision Ex Parte Hannun 2018-003323. The decision rendered that the claims here are directed to a specific implementation including the steps of normalizing an input file, generating a jitter set of audio files, generating a set of spectrogram frames, obtaining predicted character probabilities from a trained neural network and decoding a transcription of the input audio using the predicted character probability outputs. These are not steps that can practically be performed mentally. The instant claims are directed to performing mathematical calculations to determine popularity indexes of shared vehicles in an area corresponding to geographic positions (e.g. determining a first popularity index by calculating a difference between a quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are leased out in the area corresponding to the geographic position, determining a second popularity index by calculating a difference between the quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are returned in the area corresponding to the geographic position). Nothing in the claims indicate normalizing an input file or the use of trained neural networks.  
Applicant argues that the human mind cannot practically generate a visual presentation that presents a subset of the respective geographic regions with color attributes used to indicate the magnitude of the popularity scores associated with the respective geographic regions. However, the Examiner disagrees with the Applicant’s contentions. Firstly, the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea (See MPEP 2106.4(a)(2) Part III). AS recited, the claims encompass a person with pen and paper mapping the popularity scores to corresponding color values; and drawing a chart or graph with color codes of the areas of the highest popularity scores.
Applicant argues that Claim 1 does not recite a mathematical concept. Examiner respectfully disagrees. The claims recite determining a first popularity index by calculating a difference between a quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are leased out in the area corresponding to the geographic position, determining a second popularity index by calculating a difference between the quantity of the shared vehicles that are stationed and a quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and determining a third popularity index by calculating a difference between the quantity of the shared vehicles that are leased out and the quantity of the shared vehicles that are returned in the area corresponding to the geographic position, and taking an absolute value of the difference;  
Examiner points out that the court in Thales determined that the improvement was in a physical tracking system. The use of mathematics to achieve an improvement no more changed the conclusion that improved physical things and actions were the subject of the claimed advance. Here, in contrast, the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas. That is, the selection and mathematical analysis of information, followed by reporting or display of the results.
Examiner disagrees with the Applicant that the claims are patent eligible because they improve another technology or technical field. The steps of "selecting a subset of the respective geographic positions associated highest popularity scores, generating the presentation of the subset of the respective geographic positions, and rendering the presentation in accordance with the color values to generate the visual attributes for the subset of the respective geographic positions, wherein the visual attributes comprise color attributes where a red color indicates a high popularity score and where a green color indicates a low popularity score” is mere data output which is a form of insignificant extra-solution activity (See OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015)) and therefore does not impose meaningful limitations. Enabling an operator of a shared vehicle to visually observe the change of the popularity of the shared vehicle in each positional area is simply providing information to an operator and not an improvement to technology or a technical field. Examiner maintains that the claims are patent ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
J. Liu et al., "Station Site Optimization in Bike Sharing Systems," 2015 IEEE International Conference on Data Mining, Atlantic City, NJ, USA, 2015, pp. 883-888, doi: 10.1109/ICDM.2015.99 discloses bike station network optimization approach by selecting bike station locations with high demand and balanced pick-ups/drop-offs

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629